Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an “INFORMATION PROCESSING APPARATUS, METHOD FOR CONTROLLING INFORMATION PROCESSING APPARATUS, AND STORAGE MEDIUM FOR ACQUIRING CONFIGURATION INFORMATION” [Closest Prior Art: Shirai (US-2011/0199640): Figs 13A, 13B, par 0078, 0090, 0092-0093, 0156-0159; Minagawa (US-2004/0223182): par 0088-0089, 0218-0220; Asano (US-2008/0068635): par 0062, 0067-0068, 0071-0073; Mitsui (US-2010/0296122): par 0039, 0049-0050].
In response to the Office Action mailed on 12/8/2021, Applicant’s request in view of the amendments/arguments have been reviewed and respectfully considered [See Applicant’s Arguments: page 11, 5th paragraph to page 12, 5th paragraph], independent claims 1, 4, 13, 23 and 32 are allowed for at least the reasons followed:
Shirai in view of Minagawa, Asano, Mitsui and further in view of the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “An information processing apparatus that stores in advance (a) a printer driver to be used for generating print data commonly processable by printers, and (b) first function information that indicates first functions that at least one of the printers is capable of possessing, the information processing apparatus comprising: a controller including a processor and a memory, the controller configured to: while the printer driver has already been installed and the first function information has already been stored in the information processing apparatus, acquire, from a server, second function information that indicates second functions that a first printer of the printers is capable of possessing; based on the second function information, acquire, from the first printer not via the server, second configuration information indicating whether the first printer has a function, which is one function of the second functions; provide (a) first configuration information indicating whether the first print has a function, which is one function of the first functions and (b) the second configuration information, which has been acquired based on the second function information, to a print setting application so that the print setting application is capable of causing the display to display print options that are determined based on the first and second configuration information to be settable for the first printer; generate a print command by using the printer driver based on values set for the print options by the print setting application; and provide the generated print command to the first printer not via the server” as recited in independent claim 1 [similar method claim 4 and program claim 23];  
“A method performed by execution of a print setting application stored in an information processing apparatus that (i) has stored first function information that indicates a first function and (ii) while the first function information has already been stored in the information processing apparatus, acquires from a server second function information that indicates a second function, executing a print setting application stored in the information processing apparatus, wherein the method includes: causing a display of the information processing apparatus to display print options that are based on (a) first configuration information of a printer and (b) second configuration information of the printer, wherein the first configuration information indicates whether the printer has the first function indicated by the first function information, the second configuration information indicates whether the printer has the second function indicated by the second function information, and the second configuration information is acquired based on the second function information; and providing a value for at least one of the print options set by a user, wherein a print command generated based on the set value is provided for printing by the printer” as recited in independent claim 13 [similar program claim 32].
Dependent claims 2-3, 5-12, 14-22, 24-31, 33-41 are allowed for being dependent on allowable independent claims 1, 4, 13, 23 and 32, respectively.
Therefore, dependent claims 1-41 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677